United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2944
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Anne Eley,                              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 3, 2009
                                Filed: June 9, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Anne Eley, a dual citizen of Switzerland and England, appeals the district
court’s1 judgment entered after a bench trial finding her guilty of marriage fraud, in
violation of 8 U.S.C. § 1325(c). The district court sentenced Eley to 6 months in
prison and 2 years of supervised release. In a brief filed under Anders v. California,
386 U.S. 738 (1967), counsel challenges the sufficiency of the evidence. For the
reasons that follow, we affirm.



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
        We review the sufficiency of the evidence in the light most favorable to the
government, resolving evidentiary conflicts in favor of the government, accepting all
reasonable inferences that support the verdict, and neither weighing the evidence nor
assessing credibility of witnesses. See United States v. White, 506 F.3d 635, 641 (8th
Cir. 2007) (standard of review for sufficiency-of-evidence challenge after bench trial
is same as standard applied when reviewing jury verdict; if district court’s account of
evidence is plausible in light of record in its entirety, court of appeals may not reverse
even if convinced it would have weighed evidence differently had it been sitting as
trier of fact ). We find no basis upon which to disturb the district court’s decision to
credit the testimony of Billy Joe Middleton, who testified that he and Eley entered into
a sham marriage with the understanding that she would help him financially and he
would help her establish legal residency in the United States. See United States v.
Boyd, 180 F.3d 967, 979 (8th Cir. 1999) (court of appeals will not disturb district
court’s finding on credibility of witness). This testimony, along with evidence that
Eley understood her immigration status had changed after she and her first husband
divorced, was sufficient to support the verdict. See 8 U.S.C. § 1325(c); United States
v. Anwar, 428 F.3d 1102, 1108-09 (8th Cir. 2005); United States v. Vickerage, 921
F.2d 143, 144 (8th Cir. 1990) (marriage fraud involves entering into sham marriage
to circumvent and evade immigration laws). We do not consider Eley’s pro se
arguments challenging her counsel’s performance. See United States v. McAdory,
501 F.3d 868, 872-73 (8th Cir. 2007) (appellate court ordinarily defers ineffective-
assistance claims to 28 U.S.C. § 2255 proceedings).

      Following our independent review of the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court. We also grant counsel’s motion to withdraw on
condition that counsel inform appellant about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________



                                           -2-